
	
		II
		110th CONGRESS
		1st Session
		S. 2177
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2007
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To prohibit the payment of individuals to reserve a place
		  in line for a seat for a lobbyist at a congressional committee hearing or
		  business meeting.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Get in Line Act.
		2.Prohibition on the
			 payment of individuals to reserve a place in line for a lobbyist for a seat at
			 a congressional committee hearing or business meeting
			(a)ProhibitionThe
			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) is amended by adding at
			 the end the following:
				
					27.Prohibition on
				the payment of individuals to reserve a place in line for a lobbyist for a seat
				at a congressional committee hearing or business meeting
						(a)ProhibitionAny
				person described in subsection (b) shall not make a payment to an individual to
				reserve a place in line for a seat for that person at a congressional committee
				hearing or business meeting.
						(b)Persons subject
				to prohibitionThe persons subject to the prohibition under
				subsection (a) are any lobbyist that is registered or is required to register
				under section 4(a)(1), any organization that retains or employs 1 or more
				lobbyists and is registered or is required to register under section 4(a)(2),
				and any employee listed or required to be listed as a lobbyist by a registrant
				under section 4(b)(6) or
				5(b)(2)(C).
						.
			(b)CertificationSection
			 5(d)(1)(G) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(d)(1)(G)) is
			 amended—
				(1)in clause (i), by
			 striking and after the semicolon;
				(2)in clause (ii),
			 by striking the period and inserting ; and; and
				(3)by inserting at
			 the end the following:
					
						(iii)has read and is
				familiar with section 27, relating to paying individuals to reserve seats at
				congressional committee hearings or business meetings, and has not violated
				that
				section.
						.
				(c)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			3.Committee
			 hearing availabilityA
			 committee of the Senate that is unable to accommodate all persons wishing to
			 sit in the hearing room for a committee hearing or business meeting
			 shall—
			(1)make all reasonable accommodations for such
			 overflow, including opening up an overflow room with a video monitor showing
			 the hearing or meeting if possible; and
			(2)stream the hearing or meeting on the
			 committee website to the extent practicable.
			
